Case 19-71008-FJS        Doc 16    Filed 04/03/19 Entered 04/03/19 09:44:32            Desc Main
                                   Document      Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                         NORFOLK DIVISION
____________________________________
In re:                               )
                                     )                       Case No. 19-71008-FJS
MYRTLE OLIVIA RAWLES,                )
                                     )
            Debtor.                  )                       Chapter 13
____________________________________)

                                  ORDER TO SHOW CAUSE

       On March 19, 2019, Carolyn A. Bedi, counsel for the above-captioned Debtor, filed

bankruptcy petition on the Debtor’s behalf, commencing a case under Chapter 13 of the United

States Bankruptcy Code. The petition contains the following electronic signature for the Debtor:

“/s/ Donna Rawles POA for Myrtle Rawles.”1 On the same date, Ms. Bedi filed a certificate of

credit counseling, which indicates that Donna Rawles completed the credit counseling course

required by § 109(h)(1) on March 15, 2019.2 On April 2, 2019, Ms. Bedi filed lists, schedules,

statements, and a chapter 13 plan on behalf of the Debtor, which are also signed by Donna Rawles

for the Debtor.

       If a debtor is an infant or incompetent person, then an individual who has been appointed

as the debtor’s representative3 under nonbankruptcy law may file a voluntary petition on the

debtor’s behalf. Fed. R. Bankr. P. 1004.1. If an infant or incompetent person does not have a duly

appointed representative, a next friend or guardian ad litem may file a petition on the debtor’s


       1
           POA presumably refers to “power of attorney.”
       2
         Ms. Bedi also filed a credit counseling certificate indicating that the Debtor completed
the credit counseling course required by § 109(h)(1) on March 17, 2019.
       3
         “The rule does not define ‘representative,’ but gives as examples a general guardian,
committee, conservator and similar fiduciary. Because the term ‘including’ is not exclusive, there
can be other types of legal representatives.” 9 Collier on Bankruptcy P 1004.1.02 (16th 2019).
Case 19-71008-FJS         Doc 16   Filed 04/03/19 Entered 04/03/19 09:44:32             Desc Main
                                   Document      Page 2 of 2


behalf. Id. Finally, if an infant or incompetent debtor is not otherwise represented, then the court

must appoint a guardian ad litem or issue any such order necessary to protect the debtor. Id. Here,

Ms. Bedi has neither filed a copy of any document evidencing Donna Rawles’ appointment as the

Debtor’s “representative” under nonbankruptcy law nor has Ms. Bedi filed a request for

appointment of a representative for the Debtor. Therefore, the Court finds that Carolyn A. Bedi,

Esquire, should appear and show cause as to why this case should not be dismissed because Donna

Rawles lacked the requisite authority under applicable law to commence a bankruptcy case on the

Debtor’s behalf.

       Accordingly, the Court ORDERS Carolyn A. Bedi, Esquire to appear at the United States

Bankruptcy Court, Courtroom Two, 4th Floor, 600 Granby Street, Norfolk, Virginia, at

10:00 a.m. on April 16, 2019, and show cause why this case should not be dismissed because

Donna Rawles lacked the requisite authority under applicable law to commence a bankruptcy case

on the Debtor’s behalf.

        The Clerk shall deliver copies of this Order to the Carolyn A. Bedi, counsel for the Debtor;

the Debtor; the Chapter 13 Trustee; and the Office of the United States Trustee.

       IT IS SO ORDERED.


Apr 3 2019                                           /s/ Frank J. Santoro
                                                     FRANK J. SANTORO
                                                     United States Bankruptcy Judge

                           Entered on Docket: 4/3/19
